Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-6 and 9-18 in the reply filed on 9/15/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: “…tin oxide (TiO)” (P25). It is unclear if this is meant to be tin oxide, which is SnO2. 
“…cerium oxide (CeO)…” should be corrected to read “…cerium oxide (CeO-2)…” (P20).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close contact” in claim 2 is a relative term which renders the claim indefinite. The term “close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-15 are rejected for depending on rejected claim 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kakushima et al. (US 2015/0083987).
Regarding claim 1, Kakushima teaches a bonding method comprising: 
a placement step of placing an oxygen ion conductor, or oxygen conductor layer 13 and a conductive member lower electrode 11 that includes an oxide layer, or resistance change layer 12 (P78) on a surface thereof in contact with each other via the oxide layer; 
a connection step of connecting the oxygen ion conductor 13 to a positive electrode side of a voltage application device and connecting the conductive member 11 to a negative electrode side of the voltage application device (Fig. 2A); and 
a voltage application step of applying voltage between the oxygen ion conductor 13 and the conductive member to bond the oxygen ion conductor and the conductive member.
Kakushima is silent in teaching a bond is formed during the voltage application step; however, Kakushima teaches the same materials as that of the instant disclosure, and a reduction step on the surface of the electrode the same as that of the disclosure. Therefore, a bond between the layers would inherently form.
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112)
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims. 
Regarding claim 2, Kakushima teaches contact surfaces of the oxygen ion conductor and the conductive member are processed for closer contact with each other (P62.77.86; Fig. 2B – close enough for interatomic interaction). 
Regarding claim 3, Kakushima teaches the oxide layer, or resistance change layer 12 has electron conductivity (P57). 
Regarding claim 4, Kakushima teaches the oxide layer is configured by an n-type oxide semiconductor (P95-96). 
Regarding claim 5, Kakushima teaches the oxide layer is an insulating film through which electrons can pass in a thickness direction of the insulating film (P57.86 – for current flow).
Regarding claim 6, Kakushima teaches the oxygen ion conductor is an oxide ion conductor (P48 – O2-).
Regarding claim 11, Kakushima teaches the voltage application step is a step of applying direct current voltage; and the bonding method further comprises an alternating current voltage application step, after the voltage application step, of applying alternating current voltage between the oxygen ion conductor and the conductive member (P47-53; Fig. 2).
Regarding claim 12, Kakushima teaches the oxide layer, or resistance change layer 12 has electron conductivity (P57). 
Regarding claim 13, Kakushima teaches the oxide layer is configured by an n-type oxide semiconductor (P95-96). 
Regarding claim 14, Kakushima teaches the oxide layer is an insulating film through which electrons can pass in a thickness direction of the insulating film (P57.86 – for current flow).
Regarding claim 15, Kakushima teaches the oxygen ion conductor is an oxide ion conductor (P48 – O2-).
Regarding claim 16, Kakushima teaches the oxygen ion conductor is an oxide ion conductor (P48 – O2-).
Regarding claim 17, Kakushima teaches the oxygen ion conductor is an oxide ion conductor (P48 – O2-).
Regarding claim 18, Kakushima teaches the oxygen ion conductor is an oxide ion conductor (P48 – O2-).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakushima as applied to at least claim 1 above, and further in view of Takata et al. (US 2011/0143250)
Regarding claim 9, Kakushima is silent in teaching the oxygen ion conductor comprises a solid electrolyte layer, an anode member disposed on one surface of the solid electrolyte layer, and a cathode member disposed on another surface of the solid electrolyte layer; the conductive member is a separator; the placement step is performed so that a plurality of the oxygen ion conductors and a plurality of the separators are alternately stacked; and the voltage application step comprises a first voltage application step of applying voltage of a first polarity between two conductive members to bond the oxygen ion conductor and one of the two conductive members and a second voltage application step of applying voltage of a second polarity opposite from the first polarity between the two conductive members to bond the oxygen ion conductor and another of the two conductive members; however, Takata, teaches a solid electrolyte layer 12, an anode member 11 disposed on one surface of the solid electrolyte layer, and a cathode member 13 disposed on another surface of the solid electrolyte layer; the conductive member is a separator 14; the placement step is performed so that a plurality of the oxygen ion conductors and a plurality of the separators are alternately stacked (P19.23.27.50.129-139). 
It would be obvious to one of ordinary skill in the art to apply the bonding method of Kakushima to Takata, as the layers are of the same composition and it would provide more interstitial bonding and electroactive reaction sites via the modified resistance. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.
Regarding claim 10, modified Kakushima in view of Takata teaches the anode member and the cathode member each comprise a plurality of holes; and wherein the placement step is performed so that the separator is placed in contact with the solid electrolyte layer in each of the plurality of holes (P129-139; Fig. 6). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/632,749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a bonding method of the same steps wherein the bonded material is the same as the conductive layer and oxide layer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729